NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0275n.06

                                       Case No. 14-5627                            FILED
                                                                               Apr 14, 2015
                         UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE WESTERN DISTRICT OF
ANTOINNE GOODLOE,                                 )       KENTUCKY
                                                  )
       Defendant-Appellant.                       )
                                                  )
                                                  )


       BEFORE: NORRIS, SUTTON, and DONALD, Circuit Judges.


       PER CURIAM. In 2008, Antoinne Goodloe pleaded guilty to a crack-related offense.

See 21 U.S.C. § 846. He received a 121-month sentence, one month above the then-applicable

mandatory minimum. After the Fair Sentencing Act of 2010 lowered that minimum to sixty

months, Goodloe moved for a sentence reduction. See 18 U.S.C. § 3582(c)(2). The district court

obliged him one month, but refused to apply the new minimum retroactively. That refusal,

Goodloe now argues, violates both the Act and the Constitution. But United States v. Blewett,

746 F.3d 647, 650 (6th Cir. 2013) (en banc), holds otherwise. Because the old minimum still

applies to his case, Goodloe received the maximum reduction the law permits.

       For these reasons, we affirm.